IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 714 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
TRENT MAURICE TRAMMELL,       :
                              :
               Petitioner     :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.